             Case 3:20-cv-00136-KAD Document 5 Filed 01/30/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,

                        Plaintiff,                             CIVIL NO.: 3:20-cv-00136(KAD)

        v.

$40,000.00 DOLLARS IN UNITED STATES
CURRENCY,

                        Defendant.

[CLAIMANT: SUMMER RAY RICARDO,
INDIVIDUALLY AND AS PRINCIPAL OF
PARAGON AND TEMPTRESS EMPIRE
LINGERIE, LLC]

                                 WARRANT OF ARREST IN REM

To the Department of Homeland Security or Authorized Designee:

        WHEREAS a complaint has been filed in this Court praying that process issue for the

arrest of property that is the subject of this action:

        NOW, THEREFORE, we do hereby command that you seize the said property, which is

described as Forty Thousand Dollars ($40,000.00) in United States Currency and detain the same

in your custody until further order of this Court respecting the same.

        All persons claiming an interest in said property must file their statements of interest in or

right against the subject property pursuant to Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims within thirty (30) days after the execution of the Warrant, or

actual notice of this action, whichever occurs first, and must serve and file their answers within

twenty (20) days after the filing of the claim with the Office of the Clerk, United States District


                                                    1
          Case 3:20-cv-00136-KAD Document 5 Filed 01/30/20 Page 2 of 2




Court, 915 Lafayette Boulevard, Bridgeport, CT, 06604, with a copy thereof sent to Assistant

United States Attorney David C. Nelson, 157 Church Street, 25 th Floor, New Haven, Connecticut

06510.

         Dated at New Haven, Connecticut, this 30th day of January, 2020.

                                                 ROBIN TABORA, CLERK




                                                2
